Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                  FILED
                                                                Oct 04 2012, 9:11 am
regarded as precedent or cited before
any court except for the purpose of
                                                                       CLERK
establishing the defense of res judicata,                            of the supreme court,
                                                                     court of appeals and
                                                                            tax court
collateral estoppel, or the law of the case.

ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

KARA A. HANCUFF                                     ANNA M. SEBREE
Monroe County Public Defender                       DCS, Monroe County Office
Bloomington, Indiana                                Bloomington, Indiana

                                                    ROBERT J. HENKE
                                                    DCS Central Administration
                                                    Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA
IN THE MATTER OF MINOR CHILDREN                     )
ALLEGED TO BE IN NEED OF SERVICES,                  )
T.G., A.G., and D.G., Minor Children,               )
                                                    )
L.E, Mother,                                        )
                                                    )
       Appellant-Respondent,                        )
                                                    )
               vs.                                  )      No. 53A01-1203-JC-130
                                                    )
INDIANA DEPARTMENT OF CHILD                         )
SERVICES,                                           )
                                                    )
       Appellee-Petitioner.                         )

                    APPEAL FROM THE MONROE CIRCUIT COURT
                         The Honorable Stephen R. Galvin, Judge
          Cause Nos. 53C07-1112-JC-856, 53C07-1112-JC-857, 53C07-1112-JC-858

                                         October 4, 2012

                MEMORANDUM DECISION - NOT FOR PUBLICATION

MAY, Judge
        L.E. (Mother) asserts the trial court erred when it did not hold a detention hearing

within forty-eight hours of A.G. and D.G.’s removal from Mother’s care. In addition,

Mother appeals the placement of A.G. and D.G., (hereinafter “the Children”)1 outside

Mother’s home and the requirement she complete substance abuse assessment and treatment

as part of the parental participation plan that resulted from the court’s finding the Children

were Children in Need of Services (CHINS). We affirm.

                           FACTS AND PROCEDURAL HISTORY

        Mother has three children: T.G., born September 3, 1999; A.G., born September 25,

2005; and D.G., born June 2, 2009. On November 23, 2011, the Department of Child

Services (DCS) received a report A.G. and D.G. were in a vehicle driven by R.G. (Father)

when Father was arrested for manufacturing methamphetamine and neglecting a dependent.

After a detention hearing on December 1, DCS placed A.G. and D.G. with Mother.

        Sometime thereafter, Mother was arrested for Possession of a Controlled Substance.

As a result, following a petition by DCS, the court placed A.G. and D.G. with their maternal

grandmother on January 23, 2011. On February 6, the juvenile court held a fact-finding

hearing. On March 8, the juvenile court entered a dispositional order that adjudicated the

Children as CHINS, placed A.G. and D.G. with their maternal grandmother, and ordered

Mother to complete a number of services, including substance abuse assessment and

treatment.


1
 Prior to these proceedings, Mother’s other child, T.G., was placed in Gibault School for Boys. Mother does
not appeal T.G.’s placement or the determination in these proceedings that he is a CHINS.

                                                    2
                             DISCUSSION AND DECISION

       1.     Detention Hearing

       Pursuant to Ind. Code § 31-34-5-1:

       (a) If a child taken into custody under IC 31-34-2 [governing CHINS] is not
       released, a detention hearing shall be held not later than forty-eight (48) hours,
       excluding Saturdays, Sundays, and any day on which a legal holiday is
       observed for state employees as provided under IC 1-1-9, after the child is
       taken into custody. If the detention hearing is not held, the child shall be
       released.

Mother argues the juvenile court was required to, and did not, hold a detention hearing within

forty-eight hours of January 23, 2012, when the Children were removed from Mother and

placed in their maternal grandmother’s home.

       The juvenile court held a fact-finding hearing approximately two weeks after the

children were placed with maternal grandmother. At that hearing, Mother did not raise any

issues regarding placement of the Children with the maternal grandmother or the alleged

violation of Ind. Code § 31-34-5-1. “In order to properly preserve an issue on appeal, a party

must, at a minimum, ‘show that it gave the trial court a bona fide opportunity to pass upon

the merits of the claim before seeking an opinion on appeal.’” Cavens v. Zaberdac, 849

N.E.2d 526, 533 (Ind. 2006) (quoting Endres v. Ind. State Police, 809 N.E.2d 320, 322 (Ind.

2004). As Mother did not raise the issue of the court’s compliance with Ind. Code § 31-34-5-

1 when afforded the opportunity, she has waived that allegation of error.

       2.     Findings Regarding Placement and Substance Abuse Treatment

       When a juvenile court has entered findings of fact and conclusions of law, we will not


                                               3
set aside a judgment unless it is clearly erroneous. In re J.Q., 836 N.E.2d 961, 966 (Ind. Ct.

App. 2005), reh’g denied. A juvenile court’s findings of fact and conclusions of law are

considered clearly erroneous only if our review of the entire record leads us to a definite and

firm conviction that a mistake has been made. Id. In reviewing the juvenile court’s findings

of fact, we do not reweigh the evidence or judge the credibility of witnesses. Id. Instead, we

consider only the evidence and reasonable inferences drawn therefrom that support the

judgment. Id.

              a.      Placement

       Regarding the placement of the Children, the trial court found:

       The children must have a safe and stable home free from the use of controlled
       substances.
                                             ***
       [I]t is the best interests of the children to be removed from the home
       environment and remaining in the home would be contrary to the welfare of
       the child because: of the allegations admitted or proven of an inability to
       provide shelter, care and/or supervision at the present time [and] the children
       needs [sic] protection. . . . The Court finds that reasonable efforts to prevent or
       eliminate removal of the child were not required due to the emergency nature
       of the situation as follows: Due to the immediate danger presented to the
       health and safety of the children, the Department of Child Services could not
       offer services prior to removal.

(App. at 55-7.)

       Mother argues DCS did not prove an immediate safety risk to A.G. and D.G., and thus

placement with Mother was more appropriate. During the factfinding hearing, DCS

presented evidence Father was incarcerated for drug-related offenses, Mother had been

arrested for a drug-related offense, and the family had twice been the subject of CHINS


                                               4
investigations based on allegations of educational neglect. Mother’s argument is an

invitation for us to reweigh the evidence, which we cannot do. See In re J.Q., 836 N.E.2d at

966 (appellate court will not reweigh evidence or judge credibility of witnesses).

              b.     Substance Abuse Assessment and Treatment

       Ind. Code § 31-34-20-3 provides:

       If the juvenile court determines that a parent, guardian, or custodian should
       participate in a program of care, treatment, or rehabilitation for the child, the
       court may order the parent, guardian, or custodian to do the following:
               (1) Obtain assistance in fulfilling the obligations as a parent, guardian,
               or custodian.
               (2) Provide specified care, treatment, or supervision for the child.
               (3) Work with a person providing care, treatment, rehabilitation for the
               child.
               (4) Participate in a program operated by or through the department of
               correction.

The trial court ordered Mother to submit to “random drug/alcohol screens within 4 hours of

the request” and “substance abuse assessment.” (App. at 51.) Mother argues there was “no

admission or finding that Mother has substance abuse issues.” (Br. of Appellant at 8.)

However, during the fact-finding hearing, Mother admitted she had been arrested for

“Possession of Controlled Substances.” (Tr. at 41.) Mother’s argument to the contrary is an

invitation for us to reweigh the evidence, which we cannot do. See In re J.Q., 836 N.E.2d at

966 (appellate court will not reweigh evidence or judge credibility of witnesses).

                                      CONCLUSION

       Mother has waived her allegation of error regarding a detention hearing, as she did not

present the issue below. Additionally, her arguments regarding A.G. and D.G.’s placement


                                               5
and the juvenile court’s order that she undergo assessment and treatment for substance abuse

are invitations to reweigh the evidence, which we may not do. Accordingly, we affirm.

       Affirmed.

KIRSCH, J., and NAJAM, J., concur.




                                             6